DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recites "a stack of additional microelectronic devices on the microelectronic device, the each additional microelectronic devices each device having a dielectric film extending over a surface thereof and beyond at least one side of the die stack of additional microelectronic devices, the dielectric films each carrying conductive traces extending from bond pads on the surfaces of the additional microelectronic devices to and in contact with conductive material-filled vias in the dielectric films located beyond the at least one side of the die stack of additional microelectronic devices and extending to terminal pads on the substrate" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 08/27/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jomaa (US 20090314538).
Regarding claim 1, Jomaa teaches a microelectronic device assembly in fig. 2, comprising:
a microelectronic device (236) having an active surface facing a substrate (refer to the lower surface of chip 236); and
conductive material (212) and extending through a dielectric film (210) between an array of bond pads (refer to pads on a lower surface of chip 236) on the active surface of the microelectronic device and terminal pads on the substrate (refer to pads on an upper surface of 246).

    PNG
    media_image1.png
    383
    848
    media_image1.png
    Greyscale

The limitation recites “preformed holes”, which refers to a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck 177 USPQ 523; In re Fessman 180 USPQ 324; In re Avery 186 USPQ 161; In re Wertheim 191 USPQ 90; and In re Marosi et al 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process claim, and not the patentability of the process, and that an old product produced by a new method is not patentable as a product, whether claimed in “product by process claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Regarding claim 4, Jomaa teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Jomaa teaches the dielectric film (refer to mounting substrate 210) is a NCF, a b-stage polyimide film or PTFEE film (see par. 13: the mounting substrate includes multiple buildup dielectric layers which is commonly known that is a non-conductive film).

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2014/0048930).
Regarding claim 9, Choi teaches a microelectronic device assembly in fig. 1 comprising: 
a stack of microelectronic devices (12) on a substrate (11) , each microelectronic device (12) comprising TSVs (13) extending through a thickness thereof between bond pads (refer to upper chip pads 15) on an active surface and terminal pads (refer to lower chip pads 15) on a back side thereof; and dielectric films (refer to underfill 18) interposed between adjacent microelectronic devices of the stack (12), the dielectric films (18) comprising conductive terminals (refer to solder 15a) aligned between bond pads and terminal pads of adjacent microelectronic devices of the stack (see fig. 1), the conductive terminals  (15a) in contact with aligned bond pads (refer to upper chip pads 15) and terminal pads of adjacent microelectronic components (refer to lower chip pads 15).
The limitations recite “preformed holes” which refer to a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck 177 USPQ 523; In re Fessman 180 USPQ 324; In re Avery 186 USPQ 161; In re Wertheim 191 USPQ 90; and In re Marosi et al 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process claim, and not the patentability of the process, and that an old product produced by a new method is not patentable as a product, whether claimed in “product 
Regarding claim 10, Choi teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Choi teaches dielectric films (18) comprises polymer films (see par. 13) and the conductive material (15) comprises a conductive metal paste or a solder (see par. 12).
The limitations recite “preformed” which refers to a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck 177 USPQ 523; In re Fessman 180 USPQ 324; In re Avery 186 USPQ 161; In re Wertheim 191 USPQ 90; and In re Marosi et al 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process claim, and not the patentability of the process, and that an old product produced by a new method is not patentable as a product, whether claimed in “product by process claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Regarding claim 11, Choi teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Choi teaches the polymer films comprise NCFs (see par. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jomaa as applied to claim 1 above, and further in view of Masumoto (US 2011/024899).
Regarding claim 5, Jomaa teaches all the limitations of the claimed invention for the same reasons as set forth above except for the conductive material comprises an Ag paste, a Cu paste or a solder.
Masumoto teaches the same field of an endeavor wherein the conductive material (138 in fig. 1) comprises an Ag paste, a Cu paste or a solder (see par. 42).
.

Claims 2,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jomaa as applied to claim 1 above, and further in view of Camacho (US 2012/0299191).
Regarding claim 2, Choi teaches all the limitations of the claimed invention for the same reasons as set-forth above except for a stack of additional microelectronic devices on the microelectronic device, each additional microelectronicdevice having a dielectric film extending over a surface thereof and beyond at least one side of the of additional microelectronic devices, the dielectric films each carrying conductive traces extending from bond pads on the surfaces of the additional microelectronic devices to and in contact with conductive material-filled vias in the dielectric films located beyond the at least one side of the of additional microelectronic devices and extending to terminal pads on the substrate.
Camacho teaches the same field of an endeavor wherein a stack of additional microelectronic devices (refer to the uttermost stack 200) on the substrate, each additional microelectronicdevice having a dielectric film (refer to the lateral portion of molding 140/156/176) extending over a surface thereof and beyond at least one side of the of additional microelectronic devices (200), the dielectric films (refer to the lateral portions of molding 140/156/176) each carrying conductive additional microelectronic devices (refer to uttermost stack 200) to and in contact with conductive material-filled vias (182) in the dielectric films (refer to lateral portion of molding 140/156/176) located beyond the at least one side of the of additional microelectronic devices and extending to terminal pads on the substrate (refer to the pad 214 on substrate 214).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to include a stack of additional microelectronic devices the substrate, each additional microelectronicdevice having a dielectric film extending over a surface thereof and beyond at least one side of the of additional microelectronic devices, the dielectric films each carrying conductive traces extending from bond pads on the surfaces of the additional microelectronic devices to and in contact with conductive material-filled vias in the dielectric films located beyond the at least one side of the of additional microelectronic devices and extending to terminal pads on the substrate as taught by Camacho in the teaching of Jomma in order to result in semiconductor device packages with a smaller footprint by improvements in electrical interconnection and packaging materials (see par. 7).
Combination of Jomma with the structure of Camacho so that the additional microelectronic devices (refer to the uttermost stack 200) on the microelectronic device (NOTE: replace the lower stack 200 of Camacho with the microelectronic device structure of Jomma).
Regarding claim 6, Jomma and Camacho teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Camacho teaches a die stack of additional microelectronic devices (refer to the uttermost stack 200) (see fig. 7).
Regarding claim 7, Jomma and Camacho teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Camacho teaches bond pads of the additional microelectronic devices (refer to 132) are located on active surfaces (130) thereof facing away from the microelectronic device (see fig. 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 9 above, and further in view of Ide (US 2013/0228898).
Regarding claim 12, Choi teaches all the limitations of the claimed invention for the same reasons as set-forth above except for an additional microelectronic device devoid of TSVs at a top of the stack of microelectronic devices and having bond pads in contact with conductive material in preformed holes in a dielectric film located between the additional microelectronic device and terminal pads of an adjacent, lower microelectronic device.
Ide teaches the same field of an endeavor wherein an additional microelectronic device devoid of TSVs (CC0) at a top of the stack of microelectronic devices (refer to lower CC1-CC3) and having bond pads (refer to the bond pad of CCO in the notation below) in contact with conductive material (refer to the solder bond between the pads) in a dielectric film (refer to a portion of 94 that is located under CC0 and CC1) located 
The limitations recite “preformed holes” which refer to a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck 177 USPQ 523; In re Fessman 180 USPQ 324; In re Avery 186 USPQ 161; In re Wertheim 191 USPQ 90; and In re Marosi et al 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process claim, and not the patentability of the process, and that an old product produced by a new method is not patentable as a product, whether claimed in “product by process claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an additional microelectronic device devoid of TSVs at a top of the stack of microelectronic devices and having bond pads in contact with conductive material in preformed holes in a dielectric film located between the additional microelectronic device and terminal pads of an adjacent, lower microelectronic device as taught by Ide in the teaching of Choi in order to increase the mechanical strength of the core chip CCO (see par. 34).

    PNG
    media_image2.png
    608
    841
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 8  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed microelectronic device assembly, comprising: “discrete conductive elements on a surface of the substrate opposite the stack of additional microelectronic devices, the stack encapsulated in an epoxy molding compound”.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered 
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: “filling the via holes with conductive material; singulating the semiconductor dice of the reconstructed panel or wafer through the polymer film; inverting at least one semiconductor die and placing the inverted at least one semiconductor die on a substrate with conductive material-filled via holes aligned with terminal pads on the substrate; and bonding the polymer film to the substrate with the conductive material in contact with the terminal pads” in combination of all of the limitations of claim 14. Claims 15-18 include all of the limitations of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818